Order entered on September 13, 1960, denying plaintiff-appellant’s motion for reconsideration of an application for a preference pursuant to subdivision 5 of rule IV of the Bronx County Supreme Court Rules, unanimously reversed on the law, on the facts and in the exercise of discretion, without costs, and the motion for a preference granted. Considering the nature and the extent of the injuries claimed to have resulted from the accident, and the special damages alleged to have been sustained, there was enough to indicate such a permanent and protracted disability as to warrant a possible evaluation in an amount beyond the monetary jurisdiction of the City Court. The fact that an appeal *735had been taken from a prior order should not have prevented a motion for reconsideration based on additional facts occurring since the denial of the prior motion. Order entered on February 25, 1960 which on reconsideration adhered to the prior denial of an application for a preference unanimously affirmed, with $20 costs and disbursements to respondents. On the papers before the court at that time the preference was unwarranted. The appeal from the cx parte order entered on December 2, 1959 is dismissed, with $20 costs and disbursements to respondents. Concur — Breitel, J. P., Rabin, Yalente, McNally and Bastow, JJ.